Citation Nr: 1012898	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision in 
which the RO denied the Veteran's claim for service 
connection for left ear hearing loss.  The Veteran perfected 
a timely appeal.  

In February 2010 the Veteran testified in a Video Conference 
Board hearing in front of the undersigned Acting Veterans 
Law Judge.  The transcript of the hearing is associated with 
the claims file and has been reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a thorough review of the claims file, the Board has 
determined that further development of the Veteran's claim 
is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which he served, his military records, 
and all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

An August 2006 VA treatment record shows that the Veteran 
complained of intermittent left ear hearing loss in his left 
ear since military duty.  The treatment record noted that 
the Veteran had significant noise exposure during the Korean 
War while working on aircrafts.  A March 2006 VA treatment 
record shows that pure tone testing revealed left mild ear 
hearing loss at 250-500 hertz, and moderate hearing loss at 
4,000-8,000 hertz.  

At the Veteran's February 2010 Board hearing, the Veteran 
testified that ear protection was not offered or available 
when he was in the military and exposed to aircraft noise.  
The Board acknowledges the Veteran's statements and 
testimony that his left ear hearing loss is related to his 
military service.  However, the Veteran's contentions 
regarding a relationship between his claimed disabilities 
and exposure to noise in service are statements of 
causation.  Although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In considering the evidence indicating exposure to 
loud noise in service, VA treatment records showing left ear 
hearing loss, and the Veteran's lay statements of a 
continuity of symptoms since his active service, a VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's has left ear hearing loss which is related to 
or was aggravated by his military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the 
Veteran for a VA audiology examination 
by an appropriate specialist to 
determine the current nature and 
etiology of his left ear hearing loss.  
The claims file must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide 
a diagnosis for any disability found.  
The examiner should also express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as 
not that the Veteran's current left ear 
hearing loss is related to his active 
service, to include noise exposure 
resulting from the Veteran's active 
service.  

A complete rationale for any opinions 
should be provided.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and 
legal authority.  If the benefit remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.156(a), and afforded an appropriate 
period of time to respond.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



